FILED
                                                                                            Dec 23, 2019
                                                                                           10:15 AM(CT)
                                                                                            TENNESSEE
                                                                                       WORKERS' COMPENSATION
                                                                                          APPEALS BOARD

             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Christopher Dennis                                 )   Docket No. 2018-08-1446
                                                   )
v.                                                 )   State File No. 78312-2018
                                                   )
Memphis Light, Gas & Water                         )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims                                )
Deana C. Seymour, Judge                            )

                                    Affirmed and Remanded

The employee was involved in a motor vehicle accident while riding as a passenger in a
work vehicle. He asserted he sustained injuries to both arms and his right shoulder as a
result of that accident. After several medical evaluations, the authorized physician
concluded that the employee’s medical conditions pre-existed the work accident and were
not at least fifty-one percent causally related to that accident. Following an expedited
hearing, the trial court denied the employee’s interlocutory request for additional medical
and temporary disability benefits, and the employee appealed. We affirm the trial court’s
decision and remand the case.

Judge Timothy W. Conner delivered the opinion of the Appeals Board in which Presiding
Judge Marshall L. Davidson, III, and Judge David F. Hensley joined.

Christopher Dennis, Memphis, Tennessee, employee-appellant, pro se

Salwa Adnan Bahhur, Memphis, Tennessee, for the employer-appellee, Memphis Light,
Gas & Water

                                     Memorandum Opinion 1

     Christopher Dennis (“Employee”) worked for Memphis Light, Gas & Water
(“Employer”) as a machine operator. On September 21, 2018, the work vehicle in which
1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.
                                                   1
he was riding struck a light pole while it was traveling through a parking lot. 2 Employee
asserted he “nearly went through the windshield” as a result of the accident. He braced
himself by placing his hands on the dashboard. Employee alleged he suffered injuries to
both arms and his right shoulder. He also reported low back pain.

       Employee was provided a panel of physicians from which he selected Concentra.
After an initial evaluation and referral for an orthopedic evaluation, he was given a
second panel from which he selected Dr. Riley Jones. Employee first saw Dr. Jones on
October 2, 2018, at which time he was diagnosed with bilateral wrist sprains, a right
shoulder contusion, and a lumbar sprain. Dr. Jones noted that the initial x-rays “show
what appears to be [the] possibility of a previous injury which [Employee] denied.” Dr.
Jones ordered MRI’s of both wrists and the right shoulder. He indicated Employee could
return to work as of that date.

        In his October 12, 2018 report, Dr. Jones noted that the MRI findings in the wrists
and right shoulder were “age indeterminate” or “chronic.” His report also indicated he
consulted with the radiologist, Dr. John Stanfill, and they “agreed these were all chronic
changes.” Dr. Jones concluded Employee’s medical conditions “did not meet the 51%
rule.” He advised Employee to follow up with his primary care physician. On October
15, 2018, Dr. Jones signed a final medical report indicating there was no permanent
medical impairment and no need for future medical treatment associated with the work
injury.

       Thereafter, Employee sought treatment with Dr. Norfleet Thompson. In an
October 22, 2018 report, Dr. Thompson diagnosed bilateral wrist sprains and right
shoulder pain. He commented that these conditions “are likely underlying problems
aggravated by the car wreck.” Dr. Thompson did not believe Employee was a surgical
candidate and prescribed anti-inflammatory medications. He also recommended physical
therapy but, according to Dr. Thompson’s November 19, 2018 report, Employee could
afford to attend only one or two visits with the therapist.

       Employee also sought treatment at Champion Orthopedics, where he was seen by
Jeffrey Pipkin, a nurse practitioner. Mr. Pipkin treated Employee with wrist braces and
medication. Over the course of several visits, no physician in Mr. Pipkin’s office
addressed the issue of what caused Employee’s medical conditions.

       In response to Employee’s request for an expedited hearing, Employer asserted
that the authorized physician, Dr. Jones, concluded Employee’s conditions pre-existed
the work accident and were not more than fifty percent causally related to that accident.

2
 Because neither party filed a transcript of the expedited hearing or a joint statement of the evidence, we
have gleaned the facts from the pleadings, Employee’s affidavit, and the trial court’s expedited hearing
order.
                                                    2
The trial court agreed, concluding Employee “did not present sufficient medical proof
that his need for treatment is causally related to the work accident.” The court also
determined that Employee “is unlikely to prevail at trial on his claim for temporary
disability benefits.” It therefore denied his request for benefits. Employee has appealed.

       As an initial matter, we note that Employee has chosen to proceed without an
attorney throughout the proceedings in the trial court and on appeal, which is his
prerogative. “It is well-settled, however, that pro se litigants must comply with the same
standards to which lawyers must adhere.” Bates v. Command Ctr., Inc., No. 2014-06-
0053, 2015 TN Wrk. Comp. App. Bd. LEXIS 10, at *3 (Tenn. Workers’ Comp. App. Bd.
Apr. 2, 2015). As one court has observed,

       [p]arties who decide to represent themselves are entitled to fair and equal
       treatment by the courts. The courts should take into account that many pro
       se litigants have no legal training and little familiarity with the judicial
       system. However, the courts must also be mindful of the boundary between
       fairness to a pro se litigant and unfairness to the pro se litigant’s adversary.
       Thus, the courts must not excuse pro se litigants from complying with the
       same substantive and procedural rules that represented parties are expected
       to observe.

Akard v. Akard, No. E2013-00818-COA-R3-CV, 2014 Tenn. App. LEXIS 766, at *11
(Tenn. Ct. App. Nov. 25, 2014); see also Bucher v. Diversco, No. 2015-05-0184, 2015
TN Wrk. Comp. App. Bd. LEXIS 46, at *9 (Tenn. Workers’ Comp. App. Bd. Nov. 18,
2015) (“It is not the role of the courts, trial or appellate, to research or construct a
litigant’s case or arguments for him or her.”).

        Moreover, the Tennessee Workers’ Compensation Law expressly provides that
“there shall be a presumption that the findings and conclusions of the workers’
compensation judge are correct, unless the preponderance of the evidence is otherwise.”
Tenn. Code Ann. § 50-6-239(c)(7) (2019). As we have explained previously, in
circumstances where no transcript of the expedited hearing is provided, and no joint
statement of the evidence is filed, “the totality of the evidence introduced in the trial court
is unknown, and we decline to speculate as to the nature and extent of the proof presented
to the trial court. Instead, consistent with established Tennessee law, we must presume
that the trial court’s rulings were supported by sufficient evidence.” Hardin v.
Dewayne’s Quality Metals, No. 2015-07-0067, 2015 TN Wrk. Comp. App. Bd. LEXIS
45, at *3-4 (Tenn. Workers’ Comp. App. Bd. Nov. 18, 2015). Such is the case here.

        At an expedited hearing, an employee seeking benefits is required to come
forward with sufficient proof to convince the trial court that he or she is likely to prevail
at trial. Tenn. Code Ann. § 50-6-239(d)(1). Thus, when seeking medical benefits, an
employee must convince the trial court that he or she is likely to prevail at trial in

                                              3
showing that the employment contributed more than fifty percent in causing the need for
such medical treatment, considering all causes. Tenn. Code Ann. § 50-6-102(14)(C)
(2019).

       In his brief on appeal, Employee argues that “sufficient medical proof was
provided but was overlooked in the trial court.” He references a medical report from a
“Dr. Mitas” at Champion Orthopedics, but our review of the record reveals no such
report. Instead, nurse practitioner Jeffrey Pipkin of Mitias Orthopaedics treated
Employee and diagnosed him with a left wrist fracture, a right wrist ligament rupture, and
a partial thickness tear of the right shoulder. 3 However, based on our review of the
records submitted to the trial court, we note Mr. Pipkin did not address the cause of
Employee’s medical conditions, and there is no proof that a physician at Mitias
Orthopaedic Clinics participated in, reviewed, or approved of Mr. Pipkin’s reports.

       On the other hand, Dr. Jones, the authorized physician, unequivocally concluded
the radiological findings “were all chronic changes,” and the work accident was not the
primary cause of these conditions. The causation opinions of a physician selected from
an employer’s panel, as was Dr. Jones, are entitled to a rebuttable presumption of
correctness. Tenn. Code Ann. § 50-6-102(14)(E). Employee argues that Dr. Jones
applied an incorrect standard in addressing causation because he referred to it as the
“51% rule” instead of addressing whether the employment contributed more than 50% in
causing the need for medical treatment. While we acknowledge that Dr. Jones’s
reference to a “51% rule” is not the appropriate standard, we conclude that his opinions,
when read in context and in their entirety, support the trial court’s conclusion that Dr.
Jones’s opinions did not support Employee’s interlocutory request for benefits.

       In short, we agree with the trial court that Employee did not rebut the presumption
of correctness attributable to Dr. Jones’s causation opinion and did not come forward
with sufficient proof at the expedited hearing to show he is likely to prevail at trial on the
issue of medical causation. As a result, the trial court’s expedited hearing order is
affirmed, and the case is remanded. Costs on appeal are taxed to Employee.




3
 The record is unclear as to the relationship between Mitias Orthopaedics, PLLC, of Southaven,
Mississippi and Champion Orthopedics.
                                              4
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Christopher Dennis                                     )     Docket No. 2018-08-1446
                                                       )
v.                                                     )     State File No. 78312-2018
                                                       )
Memphis Light, Gas & Water                             )
                                                       )
                                                       )
Appeal from the Court of Workers’                      )
Compensation Claims                                    )
Deana C. Seymour, Judge                                )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 23rd
day of December, 2019.


 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Christopher Dennis                                X                 X     josey18882@gmail.com
                                                                           1182 S. Willett Street
                                                                           Memphis, TN 38106
 Salwa Adnan Bahhur                                                  X     salwa@thehuntfirm.com
 Deana C.Seymour, Judge                                              X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov